department of the treasury internal_revenue_service washington d c tam exempt and government entities division release number release date date date xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxkxak kkk kx xk kkh mxxxxxxxxxxxxxxxxxxxxxxkxxk xxx kkk xxxxxxxkxxxxkxxxxxxxxxxkx uil code contact person xxxxxxxxxxx identification_number xxxxxxx contact number xxxxxxxxxxxxxx employer_identification_number xxxxxxxxxx form required to be filed xxxx tax years xxx dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements xxxxxxxxxxxxxxxxx if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c nment e divisio entities n date date xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxkxxkxkx xxx kxxx x xxxxxxxxxxxxxxxxxxxxxx kkk kxxxxx xk xk xxxxxxxxxxxxxxxxkx legend m xxxxxxxxxx n xxxxxxxxxxxxxxxxxxxxkxxxxxxxxxxxx oo xxxxxxxkxxxxxxxxxxx dear contact person xxxxxxxxxx identification_number xxxxxxx contact number xxxxxxxxxxxxxx fax number xxxxxxxxxxxxxx employer_identification_number xxxxxxxxxx we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below you were organized under the nonprofit laws of the state of m on march at the time of incorporation was n you amended your articles of incorporation on june and changed your name to o you restated your articles on february articles indicate that you were formed to create and administer a group self-insurance pool for the benefit of your members your name your restated you operate a cooperative self-insurance pool offering commercial-type auto insurance coverage to your members you provide insurance for your members by assuming some insurance risk yourself but also purchase insurance from third-party insurance_companies on behalf of your members specifically your three primary functions are loss control risk management underwriting and claims processing your membership consists of organizations in m that have been recognized as exempt under sec_501 of the code members own or lease at least one vehicle you received all of your initial funding directly from your members law sec_501 of the code provides for the exemption from federal_income_tax for corporations organized and operated exclusively for charitable scientific or educational xxxxxxxxxxxxxxxxxkx purposes provided no part of the corporation's net_earnings inures to the benefit of any private_shareholder_or_individual it engages primarily in activities which accomplish one or more of such exempt sec_1_501_c_3_-1 of the income_tax regulations provides that that an organization will be regarded as operated exclusively for one or more exempt purposes only if purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose c -1 a of the regulations provides that the term exempt_purpose or purposes means any purpose or purposes specified in sec_501 sec_501 of the code provides that a qualified_charitable_risk_pool shall be treated as an organization organized and operated exclusively for charitable purposes and subsection m shall not apply to a qualified_charitable_risk_pool sec_501 of the code provides that the term qualified_charitable_risk_pool means any organization comprised of sec_501 members which is organized and operated solely to pool insurance risks of its members other than risks related to medical malpractice and to provide information to its members with respect to loss control and risk management and satisfies the organizational requirements of sec_501 sec_501 of the code states that an organization will be organized as a qualified_charitable_risk_pool if the risk_pool is organized as a non-profit organization under state law provisions authorizing risk pooling arrangements for charitable organizations the risk_pool is exempt from any state_income_tax or will be so exempt after such pool qualifies as an organization exempt from federal_income_tax the risk poo receives at least dollar_figure in startup_capital from nonmember charitable organizations such risk_pool is controlled by a board_of directors elected by its members and the organizational documents require that each member of the risk_pool be described in sec_501 any member no longer described in sec_501 shall notify the pool of its determination and each policy of insurance issued by the risk_pool will not cover the insured with respect to events occurring after the effective date of the determination rationale an organization may be described in sec_501 of the code if charitable risk_pool as described in sec_501 to qualify as a charitable risk_pool an organization must meet all the organizational requirements specified in sec_501 one requirement in sec_501 states that the organization must receive at least dollar_figure in startup_capital from nonmember charitable organizations a qualified is it you do not meet the organizational requirement described at sec_501 of the code with respect to startup_capital from nonmember charitable organizations you received startup funding only from your members and did not receive at least dollar_figure startup_capital from nonmember charitable organizations in xxxxxxxxxxxxxxxxxx also you do not meet the organizational requirements described at sec_501 e of the code because your restated articles of incorporation do not contain the language required by sec_501 ii and ili thus because you do not meet the organizational requirements of sec_501 and e of the code you are not a charitable risk_pool within the meaning of sec_501 and thus are not described in sec_501 conclusion accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs qov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters xxxxxxxxxxxxkxaxkxx please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
